            Case 11-26443              Doc 389      Filed 04/15/19 Entered 04/15/19 14:00:10                          Desc Main
                                                     Document     Page 1 of 31


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
THE C.P. HALL CO.                                                    §           Case No. 11-26443
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
           1. A petition under chapter 11 of the United States Bankruptcy Code was filed on 06/24/2011. The case
         was converted to a Chapter 7 on 10/22/2012. The undersigned trustee was appointed on 10/22/2012.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                   9,007,548.01
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                        0.00
                 Administrative Expenses                                                                    1,278,079.98
                 Bank Service Fees                                                                             80,054.29
                 Other Payments to Creditors                                                                7,570,732.39
                 Non-Estate funds paid to 3rd Parties                                                               0.00
                 Exemptions paid to the Debtor                                                                      0.00
                 Other Payments to Debtor                                                                           0.00
                 Leaving a balance on hand of 1                                         $                       78,681.35




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
           Case 11-26443               Doc 389        Filed 04/15/19 Entered 04/15/19 14:00:10                            Desc Main
                                                       Document     Page 2 of 31

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 02/27/2013 and the deadline for
       filing governmental claims was 05/28/2013. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.
            7. The Trustee’s proposed distribution is attached as Exhibit D.
          8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is
       $293,476.44.To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.
      The trustee has received $100,000.00 as interim compensation and now requests a sum of $25,000.00,
for a total compensation of $125,000.002. In addition, the trustee received reimbursement for reasonable and
necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of $0.00 for total
expenses of $0.00
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :      03/06/2019                                    By :    /s/ Joseph A. Baldi
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                           Case 11-26443                         Doc 389                Filed 04/15/19 Entered 04/15/19 14:00:10                                                     Desc Main
                                                                                         Document     Page 3 of 31




                                                                                                                                                                                                                           Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                 Case No: 11-26443                                                 Judge: A. Benjamin Goldgar                                                      Trustee Name:     Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                        Date Filed (f) or Converted (c):   10/22/2012 (c)
                                                                                                                                                           341(a) Meeting Date:      11/15/2012
       For Period Ending: 03/06/2019                                                                                                                             Claims Bar Date:    02/27/2013

                                           1                                                         2                           3                        4                           5                             6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                             Asset Fully Administered
                                                                                                                                                  Property Formally
                                   Asset Description                                      Petition/Unscheduled          Trustee, Less Liens,                               Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                                     Abandoned
                       (Scheduled and Unscheduled (u) Property)                                   Values                    Exemptions,                                          the Estate                 Remaining Assets
                                                                                                                                                     OA=554(a)
                                                                                                                         and Other Costs)
1.      Bank Account - Associates Bank (Acct No. 2150 554                                                  500.00                      500.00                                               500.00                FA
2.      CNA Policies                                                                               6,000,000.00                 6,000,000.00                                          3,000,000.00                FA
3.      Integrity Policies - Integrity is in liquidation.                                         16,300,000.00                16,300,000.00                                          3,975,773.19                FA
4.      Policies issued by Zurich, Arrowood and Great Amer                                               Unknown                          0.00                                        1,980,000.00                FA
5.      MISC. SETTLEMENT FUNDS (u)                                                                           0.00                     1,230.34                                             1,230.34               FA
6.      Medical trust refunds (u)                                                                            0.00                         0.00                                            12,873.64               FA
7.      VOID (u)                                                                                         Unknown                          0.00                                                 0.00               FA
8.      UNCLAIMED PROPERTY - VARIOUS DIVIDENDS/SHARES (u)                                                    0.00                    35,880.69                                            37,170.84               FA

                                                                                                                                                                                                 Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                           22,300,500.00               22,337,611.03                                            9,007,548.01                           0.00


     Re Prop. #2   Pursuant to this Court's order dated 11/8/18 [Dkt. No. 384], Trustee settled Estate's claims against CNA
     Re Prop. #3   debtor collected during chapter 11 and turned over to trustee $2,887,297.86
     Re Prop. #4   Pursuant to this Court's order dated 11/8/18 [Dkt. No. 385], Trustee settled Estate's claims against Arrowood, and related iinsurers
     Re Prop. #5   Settlement received from Rust Consulting, Inc and Insurance Brokerage settlement
     Re Prop. #6   return of medical trust refunds held by law firm for debtor
     Re Prop. #8   Unclaimed Property received from State controllers


     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     February 28, 2019 - Trustee obtained court approval to settle with CNA and Arrowood pursuant to orders dated 11/8/18 [Dkt. Nos. 384 & 385]. As a result, Trustee recovered gross proceeds of $4,980,000 ("A/C Settlement
     Proceeds") for the benefit of the Debtor's estate. Pursuant to this Court's prior order dated 7/16/15 [Dkt. No. 314], Trustee disbursed allowed contingency fees totaling $795,000 to his special counsel. After distribution
     for the allowed contingency fees, Trustee, pursuant to the order dated 7/16/15, retained 1% of the remaining A/C Settlement Proceeds and distributed the balance to Cooney and O'Brien for the benefit of their clients.
     Trustee worked with his attorneys to prepare final Estate tax returns and prepared his final report.

     July 11, 2018 - Trustee has settlement with CNA and Arrowood, motion to approve settlement should be on file by August. Once approved, case will be ready to close.


     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                                  Exhibit A
                     Case 11-26443                        Doc 389                Filed 04/15/19 Entered 04/15/19 14:00:10                                                         Desc Main
                                                                                  Document     Page 4 of 31




                                                                                                                                                                                                                        Page 2
                                                                                                    FORM 1
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                  ASSET CASES
            Case No: 11-26443                                               Judge: A. Benjamin Goldgar                                                        Trustee Name:      Joseph A. Baldi
         Case Name: THE C.P. HALL CO.                                                                                                        Date Filed (f) or Converted (c):    10/22/2012 (c)
                                                                                                                                                      341(a) Meeting Date:       11/15/2012
  For Period Ending: 03/06/2019                                                                                                                             Claims Bar Date:     02/27/2013

                                     1                                                        2                          3                            4                            5                              6
                                                                                                                   Est Net Value
                                                                                                               (Value Determined by                                                                   Asset Fully Administered
                                                                                                                                             Property Formally
                             Asset Description                                     Petition/Unscheduled         Trustee, Less Liens,                                    Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                Abandoned
                 (Scheduled and Unscheduled (u) Property)                                  Values                   Exemptions,                                               the Estate                  Remaining Assets
                                                                                                                                                OA=554(a)
                                                                                                                 and Other Costs)

July 21, 2017 - Trustee continues to pursue claims of the estate against insurers under various policies through special counsel. Under settlement with Cooney and O'Brien creditors, estate receives 1% of any settlements
and balance goes to Cooney and O'Brien creditors due to their secured position and amount of their claims.

Pursuing claim against CNA insurance in Circuit Court of Cook County, policy limits $6 million, CNA contests coverage. Motion for Summary Judgment denied, factual issues too numerous. Will continue to pursue litigation.

Conducted discovery with Arrowood Insurance and Great American regarding claims under "lost policies". After some negotiations, Trustee and Cooney approved settlement offer of $1,980,000, which Arrowood accepted.
Will present motion to approve settlement with Arrowood in July.

June 2016: Trustee made interim distribution in October 2015. Special counsel is pursuing recovery under CNA insurance policy. Agreed to settlement of claims for lost policies issued by Arrowwood and Zurich American
will present motion to approve settlement in July, 2017. Trustee continues to monitor his special counsel's efforts. The case will remain open pending resolution of claims against CNA. Trustee exploring possible
assignment of interest in CNA policy to creditors represented by the Cooney firm.

March 09, 2016, 04:11 pm Trustee hired Frank Gecker as special counsel to pursue coverage claims. Motion for partial summary judgment filed and pending.

July 22, 2015, 04:22 pm Trustee renegotiated settlement with Cooney and O'Brien creditors, settled with Shipley. Agreed to make distribution to Cooney, O'Brien and Shiipley per settlements. Settlements approved by
Court July 15, 2105. Trustee preparing to do interim distribution to remaining non-Cooney creditors, administrative claimants, should be complete by end of September once administrative claims are allowed. Case will
remain open to pursue claims against CNA, Arrowood and other insurance companies. Litigation to be handled on contingency basis and costs to be paid by Cooney. Estate will receive additional 1% distribution from
future recoveries, to a maximum of $150,000. Trustee will monitor litigation.

Debtor was asbestos distributor, subject to hundreds of lawsuits for personal injuries arising from exposure to asbestos. At time of petition, Debtor was collecting proceeds from policies of insurance, including proceeds
from policies issued by Integrity Insurance, a company in receivership which was being liquidated. Claimants against the estate represented by Cooney and Conway and the Obrien Law Firm claimed security interests in
Integrity distributions, individual claimant Janet Shipley claimed citation lien on debtors assets. Trustee currently holding funds representing payouts from the Integrity liquidation. Also have claims against CNA Insurance
for policies of insurance with face value of $6,000,000. Debtor also asserts contingent claims against several insurers for policies allegedly "lost" which may cover some claims made by plaintiffs.

Trustee settled with Cooney and Conway and the OBrien Law Firm and presented settlement for approval by court. Court delayed ruling on settlement pending resolution of Shipley adversary objecting to the Cooney and
Conway and O'Brien creditors claims. Status on Trustee motions set for year end.




UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                                                    Exhibit A
                      Case 11-26443                   Doc 389       Filed 04/15/19 Entered 04/15/19 14:00:10                                              Desc Main
                                                                     Document     Page 5 of 31




                                                                                                                                                                                              Page 3
                                                                                       FORM 1
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                     ASSET CASES
           Case No: 11-26443                                    Judge: A. Benjamin Goldgar                                              Trustee Name:     Joseph A. Baldi
        Case Name: THE C.P. HALL CO.                                                                                   Date Filed (f) or Converted (c):   10/22/2012 (c)
                                                                                                                                341(a) Meeting Date:      11/15/2012
  For Period Ending: 03/06/2019                                                                                                       Claims Bar Date:    02/27/2013

                                  1                                           2                       3                       4                            5                           6
                                                                                                 Est Net Value
                                                                                             (Value Determined by                                                           Asset Fully Administered
                                                                                                                       Property Formally
                           Asset Description                         Petition/Unscheduled     Trustee, Less Liens,                             Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                          Abandoned
               (Scheduled and Unscheduled (u) Property)                      Values               Exemptions,                                        the Estate                 Remaining Assets
                                                                                                                          OA=554(a)
                                                                                               and Other Costs)


Initial Projected Date of Final Report(TFR) : 06/30/2018         Current Projected Date of Final Report(TFR) : 01/31/2019


Trustee’s Signature       /s/Joseph A. Baldi                                   Date: 03/06/2019
                          Joseph A. Baldi
                          P.O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                          Exhibit A
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                                   Desc Main
                                                                         Document     Page 6 of 31




                                                                                             FORM 2                                                                                                      Page 1
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                  Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                            Bank Name: Congressional Bank
                                                                                                                                             Account Number/CD#: ******8845 Checking Account
       Taxpayer ID No: **-***1560                                                                                                   Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                    Separate bond (if applicable): 0.00

    1                    2                             3                                            4                                                  5                     6                      7
                                                                                                                                 Uniform
Transaction          Check or                                                                                                     Trans.                                                        Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                  Code            Deposits($)        Disbursements($)            Balance($)
10/26/2012                         THE CP HALL COMPANY                      FUNDS TRANSFER TO CH.7 TRUSTEE                                          2,887,297.86                                  2,887,297.86
                                   c/oGregg Szilagyi
                                   542 S Dearborn Street, Suite 1060
                                   Chicago , IL 60605
                                                                            Turnover of Integrity
                        [3]                                                                                    2,886,797.86      1129-000
                                                                            Settlement proceeds
                                                                            Turnover of funds in Debtor's
                        [1]                                                                                           500.00     1129-000
                                                                            bank account

02/07/2013             1001        International Sureties                   Bond Premium Payment                                 2300-000                                         2,329.91        2,884,967.95
                                   701 Poydras Street #420                  BOND # 016026455
                                   New Orleans , LA 70139

03/05/2013              [6]        KERNELL LAW FIRM, P.C.                   MEDICAL TRUST REFUNDS                                1229-000              12,873.64                                  2,897,841.59
                                   800 Market Street
                                   Suite 2100
                                   St. Louis , MO 63101

*03/11/2013                        CONGRESSIONAL BANK                       Monthly Bank Service Fee                             2600-000                                    (2,639.99)           2,900,481.58
                                   6500 Rock Spring Drive, Suite 300        TCMS would not allow me to enter an adjustment
                                   Bethesda , MD 20817                      date more than 30 days old. Therefore, I entered
                                                                            3/11/13 as the date of adjustment. The actual date
                                                                            of adjustment which is reflected on the bank
                                                                            statements is 3/08/13. ~JMM 4.10.13

03/11/2013                         CONGRESSIONAL BANK                       Monthly Bank Service Fee                             2600-000                                         2,639.99        2,897,841.59
                                   6500 Rock Spring Drive, Suite 300        TCMS would not allow me to enter an adjustment
                                   Bethesda , MD 20817                      date more than 30 days old. Therefore, I entered
                                                                            3/11/13 as the date of adjustment. The actual date
                                                                            of adjustment which is reflected on the bank
                                                                            statements is 3/08/13. ~JMM 4.10.13


                                                                                                                            Page Subtotals          2,900,171.50                  2,329.91



UST Form 101-7-TFR (5/1/2011) (Page 6)                                                                                                                                                       Exhibit B
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                                    Desc Main
                                                                         Document     Page 7 of 31




                                                                                             FORM 2                                                                                                      Page 2
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                  Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                            Bank Name: Congressional Bank
                                                                                                                                             Account Number/CD#: ******8845 Checking Account
       Taxpayer ID No: **-***1560                                                                                                   Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                    Separate bond (if applicable): 0.00

    1                    2                             3                                            4                                                  5                     6                      7
                                                                                                                                 Uniform
Transaction          Check or                                                                                                     Trans.                                                        Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                  Code            Deposits($)        Disbursements($)            Balance($)
03/27/2013              [5]        RUST CONSULTING, INC.                    INSURANCE BROKERAGE STLMT                            1229-000                  839.87                                 2,898,681.46
                                   PO BOX 8002
                                   FARIBAULT , MN 55021

*04/10/2013                        Reverses Adjustment IN on 03/11/13       Monthly Bank Service Fee                             2600-000                                         2,639.99        2,896,041.47
                                                                            Supposed to be a subtraction, not an addition ~JMM
                                                                            4.10.13

04/22/2013                         CONGRESSIONAL BANK                       Monthly Bank Service Fee                             2600-000                                         2,919.52        2,893,121.95
                                   6500 Rock Spring Drive, Suite 300
                                   Bethesda , MD 20817

05/22/2013                         CONGRESSIONAL BANK                       Monthly Bank Service Fee                             2600-000                                         2,825.34        2,890,296.61
                                   6500 Rock Spring Drive, Suite 300        Bank Service Fee actually was debited from account
                                   Bethesda , MD 20817                      on May 9, 2013. TCMS would not allow me to enter
                                                                            the May 9th date due to it being over 30 days.
                                                                            6/21/13 ~JMM

06/09/2013                         CONGRESSIONAL BANK                       Monthly Bank Service Fee                             2600-000                                         2,919.52        2,887,377.09
                                   6500 Rock Spring Drive, Suite 300        The date of adjustment 6/9/13 actually occurred on
                                   Bethesda , MD 20817                      6/4/13 but TCMS will not allow us to back date it
                                                                            more than 30 days. Therefore, I used the 6/9/13 as
                                                                            the date of adjustment. ~JMM 7.9.13

07/05/2013                         CONGRESSIONAL BANK                       Monthly Bank Service Fee                             2600-000                                         2,825.34        2,884,551.75
                                   6500 Rock Spring Drive, Suite 300
                                   Bethesda , MD 20817

08/05/2013                         CONGRESSIONAL BANK                       Monthly Bank Service Fee                             2600-000                                         2,919.52        2,881,632.23
                                   6500 Rock Spring Drive, Suite 300
                                   Bethesda , MD 20817

                                                                                                                            Page Subtotals                 839.87            17,049.23



UST Form 101-7-TFR (5/1/2011) (Page 7)                                                                                                                                                       Exhibit B
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                                Desc Main
                                                                         Document     Page 8 of 31




                                                                                             FORM 2                                                                                                  Page 3
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                              Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                        Bank Name: Congressional Bank
                                                                                                                                         Account Number/CD#: ******8845 Checking Account
       Taxpayer ID No: **-***1560                                                                                               Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                Separate bond (if applicable): 0.00

    1                    2                             3                                           4                                               5                     6                      7
                                                                                                                             Uniform
Transaction          Check or                                                                                                 Trans.                                                        Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction              Code            Deposits($)        Disbursements($)            Balance($)
09/11/2013                         CONGRESSIONAL BANK                       Monthly Bank Service Fee                         2600-000                                         2,919.52        2,878,712.71
                                   6500 Rock Spring Drive, Suite 300
                                   Bethesda , MD 20817

10/03/2013                         CONGRESSIONAL BANK                       Monthly Bank Service Fee                         2600-000                                         2,825.34        2,875,887.37
                                   6500 Rock Spring Drive, Suite 300
                                   Bethesda , MD 20817

11/05/2013                         CONGRESSIONAL BANK                       Monthly Bank Service Fee                         2600-000                                         2,919.52        2,872,967.85
                                   6500 Rock Spring Drive, Suite 300
                                   Bethesda , MD 20817

12/05/2013                         CONGRESSIONAL BANK                       Bank Service Charge                              2600-000                                         2,825.34        2,870,142.51


12/20/2013                         Trsf To Associated Bank                  FINAL TRANSFER                                   9999-000                                 2,870,142.51                     0.00


                                                                                                                        Page Subtotals                   0.00         2,881,632.23


                                                                                                  COLUMN TOTALS                                 2,901,011.37          2,901,011.37
                                                                                                          Less:Bank Transfer/CD's                        0.00         2,870,142.51
                                                                                                  SUBTOTALS                                     2,901,011.37             30,868.86

                                                                                                        Less: Payments to Debtors                                                0.00
                                                                                                  Net                                           2,901,011.37             30,868.86




UST Form 101-7-TFR (5/1/2011) (Page 8)                                                                                                                                                   Exhibit B
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                          Desc Main
                                                                         Document     Page 9 of 31




                                                                                             FORM 2                                                                                            Page 4
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                        Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                  Bank Name: Associated Bank
                                                                                                                                   Account Number/CD#: ******6768 Checking Account
       Taxpayer ID No: **-***1560                                                                                         Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                          Separate bond (if applicable): 0.00

    1                    2                             3                                          4                                          5                     6                      7
                                                                                                                       Uniform
Transaction          Check or                                                                                           Trans.                                                        Account/ CD
   Date              [Refer#]                Paid To / Received From                 Description of Transaction         Code            Deposits($)        Disbursements($)            Balance($)
12/20/2013                         Trsf In From Congressional Bank          INITIAL WIRE TRANSFER IN                   9999-000           2,870,142.51                                  2,870,142.51


01/08/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         1,651.31        2,868,491.20


02/05/2014             3001        International Sureties                   Bond Premium Payment                       2300-000                                         2,298.83        2,866,192.37
                                   701 Poydras Street #420                  Annual premium payment
                                   New Orleans , LA 70139

02/07/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,972.60        2,863,219.77


03/07/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,684.93        2,860,534.84


03/17/2014              [5]        INSURANCE BROKERAGE SETTLEMENT           INSURANCE BROKERAGE SETTLEMENT 2013        1229-000                  170.26                                 2,860,705.10
                                   2013
                                   c/o RUST CONSULTING, INC
                                   PO BOX 2430
                                   FARIBAULT , MN 55021-9130

04/07/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,972.60        2,857,732.50


05/07/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,876.71        2,854,855.79


06/06/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,972.60        2,851,883.19


                                                                                                                  Page Subtotals          2,870,312.77             18,429.58




UST Form 101-7-TFR (5/1/2011) (Page 9)                                                                                                                                             Exhibit B
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                          Desc Main
                                                                        Document      Page 10 of 31




                                                                                             FORM 2                                                                                             Page 5
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                         Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                   Bank Name: Associated Bank
                                                                                                                                    Account Number/CD#: ******6768 Checking Account
       Taxpayer ID No: **-***1560                                                                                          Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                           Separate bond (if applicable): 0.00

    1                    2                             3                                           4                                          5                     6                      7
                                                                                                                       Uniform
Transaction          Check or                                                                                           Trans.                                                         Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction        Code             Deposits($)        Disbursements($)            Balance($)
06/17/2014              [3]        INTEGRITY INSURANCE COMPANY              DIST- POLICY # XL 208143                   1129-000                9,078.30                                  2,860,961.49
                                   625 FROM ROAD, SUITE 3
                                   PARAMUS , NJ 07652

06/17/2014              [3]        INTEGRITY INSURANCE COMPANY              DIST - POLICY # ISX902511                  1129-000              183,355.42                                  3,044,316.91
                                   625 FROM ROAD, SUITE 3
                                   PARAMUS , NJ 07652

06/17/2014              [3]        INTEGRITY INSURANCE COMPANY              DIST - POLICY # SX5002533                  1129-000              183,355.42                                  3,227,672.33
                                   625 FROM ROAD, SUITE 3
                                   PARAMUS , NJ 07652

06/17/2014              [3]        INTEGRITY INSURANCE COMPANY              DIST - POLICY # SX5002533                  1129-000              183,355.42                                  3,411,027.75
                                   625 FROM ROAD, SUITE 3
                                   PARAMUS , NJ 07652

06/17/2014              [3]        INTEGRITY INSURANCE COMPANY              DIST - POLICY # ISX902511                  1129-000              183,355.42                                  3,594,383.17
                                   625 FROM ROAD, SUITE 3
                                   PARAMUS , NJ 07652

07/08/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                          2,876.71        3,591,506.46


08/07/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                          2,972.60        3,588,533.86


09/08/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                          2,972.60        3,585,561.26


                                                                                                                   Page Subtotals            742,499.98                  8,821.91




UST Form 101-7-TFR (5/1/2011) (Page 10)                                                                                                                                             Exhibit B
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                          Desc Main
                                                                        Document      Page 11 of 31




                                                                                             FORM 2                                                                                            Page 6
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                        Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                  Bank Name: Associated Bank
                                                                                                                                   Account Number/CD#: ******6768 Checking Account
       Taxpayer ID No: **-***1560                                                                                         Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                          Separate bond (if applicable): 0.00

    1                    2                             3                                         4                                           5                     6                      7
                                                                                                                       Uniform
Transaction          Check or                                                                                           Trans.                                                        Account/ CD
   Date              [Refer#]                Paid To / Received From                 Description of Transaction         Code            Deposits($)        Disbursements($)            Balance($)
09/11/2014              [5]        INSURANCE BROKERAGE SETTLEMENT           INSURANCE BROKERAGE SETTLEMENT             1229-000                  210.21                                 3,585,771.47
                                   c/o RUST CONSULTING, INC
                                   PO BOX 8002
                                   FARIBAULT , MN 55021

10/07/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,876.71        3,582,894.76


11/07/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,972.60        3,579,922.16


12/05/2014                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,876.71        3,577,045.45


01/08/2015                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,972.60        3,574,072.85


02/06/2015                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,972.60        3,571,100.25


02/20/2015             3002        ARTHUR B. LEVINE COMPANY                 2015 Bond premium                          2300-000                                         2,478.17        3,568,622.08
                                   60 East 42nd Street
                                   Room 965
                                   New York New , York 10165

03/06/2015                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,684.93        3,565,937.15


04/07/2015                         Associated Bank                          BANK SERVICE FEE                           2600-000                                         2,972.60        3,562,964.55


                                                                                                                  Page Subtotals                 210.21            22,806.92




UST Form 101-7-TFR (5/1/2011) (Page 11)                                                                                                                                            Exhibit B
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                                     Desc Main
                                                                        Document      Page 12 of 31




                                                                                             FORM 2                                                                                                        Page 7
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                   Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                             Bank Name: Associated Bank
                                                                                                                                              Account Number/CD#: ******6768 Checking Account
       Taxpayer ID No: **-***1560                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                      Separate bond (if applicable): 0.00

    1                    2                             3                                            4                                                   5                      6                      7
                                                                                                                                   Uniform
Transaction          Check or                                                                                                       Trans.                                                        Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                    Code           Deposits($)         Disbursements($)            Balance($)
04/09/2015              [3]        INTEGRITY INSURANCE COMPANY              FINAL DISTRIBUTION - 5 POLICIES                        1129-000            152,625.02                                   3,715,589.57
                                   P.O. BOX 509
                                   CEDAR KNOLLS , NJ 07927

05/07/2015                         Associated Bank                          BANK SERVICE FEE                                       2600-000                                         2,876.71        3,712,712.86


06/02/2015              [5]        INSURANCE BROKERAGE SETTLEMENT           PRO RATA PORTION - THIRD DIST.                         1229-000                  10.00                                  3,712,722.86
                                   c/o RUST CONSULTING, INC
                                   PO BOX 8002
                                   FARIBAULT , MN 55021

06/05/2015                         Associated Bank                          BANK SERVICE FEE                                       2600-000                                         2,972.60        3,709,750.26


07/31/2015             3003        Shaw Fishman Glantz & Towbin             Retainer authorized per Order 10/23/2013 [dkt 209]     3210-600                                    50,000.00            3,659,750.26
                                   321 N. Clark St., Suite 800
                                   Chicago , IL 60654

08/05/2015             3004        James Shipley and Ronald Barliant        Purchase of claim per court order 7/16/15 [Dkt. 314]   7100-000                                   200,000.00            3,459,750.26
                                   c/o Goldberg Kohn Ltd.                   Settlement Approved per order of 7-15-2015
                                   Attn: Ronald Barliant
                                   55 East Monroe Street, Suite 3300
                                   Chicago , IL 60603

08/07/2015              [3]        CHICAGO TITLE AND TRUST COMPANY          INTEGRITY SETTLEMENT FUNDS HELD IN ESCROW              1129-000            193,850.33                                   3,653,600.59
                                   171 NORTH CLARK
                                   CHICAGO , IL 60601

                                                                                                                             Page Subtotals            346,485.35             255,849.31




UST Form 101-7-TFR (5/1/2011) (Page 12)                                                                                                                                                        Exhibit B
                    Case 11-26443                     Doc 389             Filed 04/15/19 Entered 04/15/19 14:00:10                                                    Desc Main
                                                                          Document      Page 13 of 31




                                                                                             FORM 2                                                                                                        Page 8
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                    Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                              Bank Name: Associated Bank
                                                                                                                                               Account Number/CD#: ******6768 Checking Account
       Taxpayer ID No: **-***1560                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                      Separate bond (if applicable): 0.00

    1                    2                             3                                              4                                                  5                     6                      7
                                                                                                                                  Uniform
Transaction          Check or                                                                                                      Trans.                                                         Account/ CD
   Date              [Refer#]                Paid To / Received From                    Description of Transaction                 Code             Deposits($)        Disbursements($)            Balance($)
08/12/2015             3005        Creditors represented by Cooney &          pursuant to Order 7/16/15 [dkt 314]                 4220-000                                    193,850.33            3,459,750.26
                                   Conway                                     Escrowed funds paid pursuant to Settlement
                                   c/o Joseph Frank                           Agreement and Release approved by order entered
                                                                              7/15/2015
                                   FrankGeckerLLP
                                   325 N LaSalle #625
                                   Chicago , IL 60654

*08/12/2015            3006        Creditors represented by Cooney &          pursuant to Order 7/16/15 [dkt 314]                 4220-000                                  2,200,598.58            1,259,151.68
                                   Conway                                     Payment pursuant to Settlement Agreement and
                                   c/o Joseph Frank                           Release dated June 24, 2015 approved by court
                                                                              order entered July 15, 2015
                                   FrankGeckerLLP
                                   325 N LaSalle #625
                                   Chicago , IL 60654

*08/12/2015            3007        Creditors represented by The O'Brien Law pursuant to Order 7/16/15 [dkt 314]                   4220-000                                    559,151.68              700,000.00
                                   Firm
                                   c/o Joseph Frank
                                   Frank Gecker LLP
                                   325 N LaSalle #625
                                   Chicago , IL 60654

08/12/2015             3008        Joseph A. Baldi, Trustee                   Interim Trustee Compensation                        2100-000                                    100,000.00              600,000.00
                                   c/o Baldi Berg, Ltd.                       Pursuant to Order 7/29/15 [dkt 320]
                                   20 N Clark Street, Ste. 200
                                   Chicago , Illinois 60602

08/12/2015             3009        Citadel Information Management             Administrative Rent (post-petition                  2410-000                                          5,714.70          594,285.30
                                   827 Blackhawk Drive                        Pursuant to order 8/12/15 [dkt 326]
                                   Westmont , IL 60559

                                                                                                                              Page Subtotals                   0.00         3,059,315.29




UST Form 101-7-TFR (5/1/2011) (Page 13)                                                                                                                                                        Exhibit B
                    Case 11-26443                     Doc 389               Filed 04/15/19 Entered 04/15/19 14:00:10                                                    Desc Main
                                                                            Document      Page 14 of 31




                                                                                                 FORM 2                                                                                                      Page 9
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                      Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                                Bank Name: Associated Bank
                                                                                                                                                 Account Number/CD#: ******6768 Checking Account
       Taxpayer ID No: **-***1560                                                                                                       Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                        Separate bond (if applicable): 0.00

    1                    2                              3                                               4                                                  5                     6                      7
                                                                                                                                     Uniform
Transaction          Check or                                                                                                         Trans.                                                        Account/ CD
   Date              [Refer#]                Paid To / Received From                      Description of Transaction                  Code            Deposits($)        Disbursements($)            Balance($)
08/12/2015             3010        Office of the US Trustee                     Claim 000011A, Payment 100.0000%                     2950-000                                          775.00           593,510.30
                                   <B>(ADMINISTRATIVE)</B>
                                   219 South Dearborn St
                                   Chicago , IL 60604

08/12/2015             3011        BALDI BERG                                   Attorney for Trustee Expenses (Trus                  3110-000                                    50,000.00              543,510.30
                                   20 NORTH CLARK STREET                        Pursuant to order 7/29/15 [dkt 321]
                                   SUITE 200
                                   CHICAGO , IL 60602

*08/12/2015            3012        Shaw Fishman Glantz & Towbin                 Special Counsel for Trustee Fees                     3210-600                                   250,000.00              293,510.30
                                   321 N. Clark St., Suite 800                  Pursuant to order 10/26/15 [dkt 336]
                                   Chicago , IL 60654

08/12/2015             3013        Popowcer Katten, Ltd                         Accountant for Trustee Fees (Other                   3410-000                                         4,768.50          288,741.80
                                   35 E. Wacker Drive                           Pursuant to order 8/12/15 [dkt 325]
                                   Suite 1550
                                   Chicago , Il 60601-2207

*08/12/2015            3014        Law Office of William J. Factor, Ltd.        Claim 18, Payment 100.0000%                                                                      89,840.12              198,901.68
                                   105 W. Madison St., Suite 1500
                                   Chicago , IL 60602

                                                                                                                       (86,980.00)   6210-160

                                                                                EXPENSE                                 (2,860.12)   6220-160

08/12/2015             3015        Hoke Attorneys at Law, LLC                   Special Counsel Fees (Chapter 11)                                                                41,237.68              157,664.00
                                   117 N. Jefferson St., Suite 100              Pursuant to order 6/3/15 [dkt 303]
                                   Chicago , IL 60661

                                                                                                                                Page Subtotals                   0.00           395,383.62



UST Form 101-7-TFR (5/1/2011) (Page 14)                                                                                                                                                          Exhibit B
                    Case 11-26443                     Doc 389             Filed 04/15/19 Entered 04/15/19 14:00:10                                                Desc Main
                                                                          Document      Page 15 of 31




                                                                                               FORM 2                                                                                                 Page 10
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                          Bank Name: Associated Bank
                                                                                                                                           Account Number/CD#: ******6768 Checking Account
       Taxpayer ID No: **-***1560                                                                                                 Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                  Separate bond (if applicable): 0.00

    1                    2                             3                                            4                                                5                     6                      7
                                                                                                                               Uniform
Transaction          Check or                                                                                                   Trans.                                                        Account/ CD
   Date              [Refer#]                Paid To / Received From                    Description of Transaction              Code            Deposits($)        Disbursements($)            Balance($)
                                                                              FEES                              (41,158.00)    6210-600

                                                                              EXPENSE                                (79.68)   6220-610

08/12/2015             3016        Imai, Tadlock, Keeney, Cordery, LLP        Claim 000001, Payment 19.6283%                   7100-000                                    11,224.65              146,439.35
                                   100 Bush Street, Suite 1300
                                   San Francisco , CA 94104

08/12/2015             3017        Brouse McDowell, L.P.A.                    Claim 000002, Payment 19.6285%                   7100-000                                          695.83           145,743.52
                                   attn: Marc B Merklin
                                   388 South Main Street Suite 500
                                   Akron , OH 44311

08/12/2015             3018        Phifer & Colvin, LLP                       Claim 000003, Payment 19.6283%                   7100-000                                         4,169.94          141,573.58
                                   15150 Preston Road
                                   Suite 200
                                   Dallas , TX 75248

08/12/2015             3019        Elzufon Austin Reardon Tarlov & Mon        Claim 000004, Payment 19.6283%                   7100-000                                          401.36           141,172.22
                                   PO Box 1630
                                   Wilmington , DE 19899

08/12/2015             3020        Thomas Rubino, et al.                      Claim 000006, Payment 19.6284%                   7100-000                                    39,256.70              101,915.52
                                   Harowitz & Tigerman, LLP
                                   44 Montgomery Street
                                   Suite 3200
                                   San Francisco , CA 94104

                                                                                                                          Page Subtotals                   0.00            96,986.16




UST Form 101-7-TFR (5/1/2011) (Page 15)                                                                                                                                                    Exhibit B
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                                    Desc Main
                                                                        Document      Page 16 of 31




                                                                                             FORM 2                                                                                                     Page 11
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                  Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                            Bank Name: Associated Bank
                                                                                                                                             Account Number/CD#: ******6768 Checking Account
       Taxpayer ID No: **-***1560                                                                                                   Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                    Separate bond (if applicable): 0.00

    1                    2                             3                                            4                                                  5                     6                      7
                                                                                                                                 Uniform
Transaction          Check or                                                                                                     Trans.                                                        Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                  Code            Deposits($)        Disbursements($)            Balance($)
08/12/2015             3021        Roetzel & Andress LPA                    Claim 000007, Payment 19.6284%                       7100-000                                    40,924.72               60,990.80
                                   c/o Bruce R Schrader II Esq
                                   222 South Main Street
                                   Akron , OH 44308

08/12/2015             3022        Ungaretti & Harris                       Claim 000008, Payment 19.6284%                       7100-000                                         7,176.01           53,814.79
                                   3500 Three First National Plaza
                                   Chicago , IL 60602

08/12/2015             3023        Stephen Hoke and Hoke Attorneys at Law Claim 000010, Payment 19.6284%                         7100-000                                    47,927.28                  5,887.51
                                   LLC
                                   c/o Allen J. Guon
                                   Shaw Fishman Glantz & Towbin LLC
                                   321 N. Clark St., Suite 800
                                   Chicago , IL 60654

08/12/2015             3024        Kernell Law Firm                         Claim 000013, Payment 19.6283%                       7100-000                                         5,887.51                 0.00
                                   Thomas Kernell
                                   800 Market St. Ste 2100
                                   St. Louis , MO 63101

*08/13/2015                        Reverses Check # 3012                    Special Counsel for Trustee Fees                     3210-600                                 (250,000.00)              250,000.00
                                                                            hold funds pending allowance of fees

*08/13/2015                        Reverses Check # 3014                    Claim 18, Payment 100.0000%                                                                     (89,840.12)             339,840.12
                                                                            Reserve funds pending allowance of fees

                                                                                                                   86,980.00     6210-160

                                                                            EXPENSE                                   2,860.12   6220-160


                                                                                                                            Page Subtotals                   0.00         (237,924.60)



UST Form 101-7-TFR (5/1/2011) (Page 16)                                                                                                                                                      Exhibit B
                    Case 11-26443                      Doc 389              Filed 04/15/19 Entered 04/15/19 14:00:10                                                     Desc Main
                                                                            Document      Page 17 of 31




                                                                                                 FORM 2                                                                                                      Page 12
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                        Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                                  Bank Name: Associated Bank
                                                                                                                                                   Account Number/CD#: ******6768 Checking Account
       Taxpayer ID No: **-***1560                                                                                                         Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                          Separate bond (if applicable): 0.00

    1                    2                              3                                                4                                                   5                      6                    7
                                                                                                                                      Uniform
Transaction          Check or                                                                                                          Trans.                                                       Account/ CD
   Date              [Refer#]                Paid To / Received From                      Description of Transaction                   Code             Deposits($)        Disbursements($)          Balance($)
09/29/2015             3025        Law Office of William J. Factor, Ltd.        ATTORNEY FEES & EXPENSES                                                                            75,080.12           264,760.00
                                   105 W. Madison St., Suite 1500               Payment of allowed fees and expenses per order of
                                   Chicago , IL 60602                           9/28/15 less application of retainer of
                                                                                $14,760.00.[dkt 333]


                                                                                FEES                                  (72,220.00)     6210-160

                                                                                EXPENSE                                 (2,860.12)    6220-170

10/15/2015              [8]        STATE OF ILLINOIS                            UNCLAIMED PROPERTY                                    1229-000               35,880.69                                  300,640.69


10/21/2015             3026        Creditors represented by Cooney &            pursuant to Order 7/16/15 [dkt 314]                   4220-000                                   2,433,066.20        (2,132,425.51)
                                   Conway                                       Payment pursuant to Settlement Agreement and
                                   Cooney & Conway                              Release dated June 24, 2015 approved by court
                                                                                order entered July 16, 2015, allocation pursuant to
                                   30th Floor
                                                                                claimant direction
                                   120 N. LaSalle Street
                                   Chicago , IL 60602

10/21/2015             3027        Creditors represented by The O'Brien Law     pursuant to Order 7/16/15 [dkt 314]                   4220-000                                     326,684.06        (2,459,109.57)
                                   O'Brien Law Firm, P.C.                       Payment pursuant to Settlement Agreement and
                                   815 Geyer Avenue                             Release dated June 24, 2015 approved by court
                                                                                order entered July 16, 2015, allocation pursuant to
                                   Saint Louis , MO 63104
                                                                                claimant direction

*10/21/2015                        Reverses Check # 3006                        pursuant to Order 7/16/15 [dkt 314]                   4220-000                                  (2,200,598.58)        (258,510.99)
                                                                                Payment pursuant to Settlement Agreement and
                                                                                Release dated June 24, 2015 approved by court
                                                                                order entered July 15, 2015



                                                                                                                                  Page Subtotals             35,880.69             634,231.80




UST Form 101-7-TFR (5/1/2011) (Page 17)                                                                                                                                                          Exhibit B
                    Case 11-26443                      Doc 389          Filed 04/15/19 Entered 04/15/19 14:00:10                                                    Desc Main
                                                                        Document      Page 18 of 31




                                                                                             FORM 2                                                                                                   Page 13
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                   Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                             Bank Name: Associated Bank
                                                                                                                                              Account Number/CD#: ******6768 Checking Account
       Taxpayer ID No: **-***1560                                                                                                    Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                     Separate bond (if applicable): 0.00

    1                    2                             3                                             4                                                  5                     6                   7
                                                                                                                                  Uniform
Transaction          Check or                                                                                                      Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction                  Code            Deposits($)        Disbursements($)         Balance($)
*10/21/2015                        Reverses Check # 3007                    pursuant to Order 7/16/15 [dkt 314]                   4220-000                                 (559,151.68)           300,640.69


10/29/2015             3028        Shaw Fishman Glantz & Towbin             Spec. Counsel Fees & Expenses (Ch7)                                                              250,893.83            49,746.86
                                   321 N. Clark St., Suite 800              Allowed per Court Order dated October 26, 2015
                                   Chicago , IL 60654                       [dkt 336]


                                                                            FEES (Allowed $300k,
                                                                            retainer, previously paid, was        (250,000.00)    3210-600
                                                                            applied to allowed amount)
                                                                            EXPENSE                                   (893.83)    3220-610

02/10/2016              [8]        STATE OF ILLINOIS                        unclaimed property recovered                          1229-000               1,067.50                                  50,814.36


02/15/2016             3029        ARTHUR B. LEVINE COMPANY                 Bond Premium Payment                                  2300-000                                         36.88           50,777.48
                                   370 Lexington Avenue, Suite 1101         2016 Bond Premium Payment
                                   New York , NY 10017

07/19/2016                         Trustee Transfer to new account          Transfer of funds to Texas Capital Bank               9999-000                                    50,777.48                  0.00


                                                                                                                             Page Subtotals              1,067.50          (257,443.49)


                                                                                                   COLUMN TOTALS                                     3,996,456.50          3,996,456.50
                                                                                                               Less:Bank Transfer/CD's               2,870,142.51             50,777.48
                                                                                                   SUBTOTALS                                         1,126,313.99          3,945,679.02

                                                                                                             Less: Payments to Debtors                                              0.00
                                                                                                   Net                                               1,126,313.99          3,945,679.02




UST Form 101-7-TFR (5/1/2011) (Page 18)                                                                                                                                                    Exhibit B
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                                      Desc Main
                                                                        Document      Page 19 of 31




                                                                                             FORM 2                                                                                                     Page 14
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                    Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                              Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******5484 Checking Account
       Taxpayer ID No: **-***1560                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                      Separate bond (if applicable): 0.00

    1                    2                             3                                            4                                                    5                     6                    7
                                                                                                                                  Uniform
Transaction          Check or                                                                                                      Trans.                                                       Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                   Code             Deposits($)        Disbursements($)          Balance($)
07/19/2016                         Trustee Transfer to new account          Received transfer of funds from Associated Bank       9999-000               50,777.48                                   50,777.48


08/03/2016                         Texas Capital Bank                       Bank Service Fee                                      2600-000                                           29.75           50,747.73
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

08/29/2016              [8]        Controller of California                 Unclaimed Funds                                       1229-000                   222.65                                  50,970.38
                                   Unclaimed Property Division              Property ID: 00015586435
                                   P.O. Box 942850
                                   Sacramento, CA 94250-5873

09/06/2016                         Texas Capital Bank                       Bank Service Fee                                      2600-000                                           70.94           50,899.44
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

10/03/2016                         Texas Capital Bank                       Bank Service Fee                                      2600-000                                           71.14           50,828.30
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

11/03/2016                         Texas Capital Bank                       Bank Service Fee                                      2600-000                                           71.03           50,757.27
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

                                                                                                                              Page Subtotals             51,000.13                  242.86




UST Form 101-7-TFR (5/1/2011) (Page 19)                                                                                                                                                      Exhibit B
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                                    Desc Main
                                                                        Document      Page 20 of 31




                                                                                             FORM 2                                                                                                   Page 15
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                                   Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5484 Checking Account
       Taxpayer ID No: **-***1560                                                                                                    Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                     Separate bond (if applicable): 0.00

    1                    2                              3                                            4                                                  5                     6                   7
                                                                                                                                  Uniform
Transaction          Check or                                                                                                      Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction                  Code            Deposits($)        Disbursements($)         Balance($)
12/05/2016                         Texas Capital Bank                       Bank Service Fee                                      2600-000                                         70.93           50,686.34
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

01/03/2017                         Texas Capital Bank                       Bank Service Fee                                      2600-000                                         70.83           50,615.51
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

02/03/2017            53001        International Sureties, Ltd.             Bond Premium                                          2300-000                                         28.14           50,587.37
                                   701 Poydras Street, Ste. 420
                                   New Orleans, LA 70139

07/31/2017            53002        BALDI BERG                               Attorney's for Chapter 7 Trustee Fees - 2nd Interim   3110-000                                    13,696.50            36,890.87
                                   20 NORTH CLARK STREET                    Fee Application Allowed Per Court Order Dated July
                                   SUITE 200                                31, 2017 [Dkt. 365]
                                   CHICAGO , IL 60602

02/14/2018            53003        international Sureties, Ltd.             Bond Premium                                          2300-000                                         31.69           36,859.18
                                   Suite 420
                                   701 Poydras St.
                                   New Orleans, LA 70139

11/28/2018                         Arrowood Indemnity Company               Settlement of Lost Policy claim                                             14,850.00                                  51,709.18
                                   PO Box 1000
                                   Charlotte, , NC 28201-1000
                                                                            Gross Settlement of claims
                        [4]                                                 against Arrowoodfor                 1,980,000.00      1129-000
                                                                            insurance on lost policies

                                                                                                                             Page Subtotals             14,850.00             13,898.09



UST Form 101-7-TFR (5/1/2011) (Page 20)                                                                                                                                                    Exhibit B
                    Case 11-26443                     Doc 389           Filed 04/15/19 Entered 04/15/19 14:00:10                                               Desc Main
                                                                        Document      Page 21 of 31




                                                                                             FORM 2                                                                                              Page 16
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                              Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                        Bank Name: Texas Capital Bank
                                                                                                                                         Account Number/CD#: ******5484 Checking Account
       Taxpayer ID No: **-***1560                                                                                               Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                Separate bond (if applicable): 0.00

    1                    2                              3                                            4                                             5                     6                   7
                                                                                                                             Uniform
Transaction          Check or                                                                                                 Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction             Code            Deposits($)        Disbursements($)         Balance($)
                                                                            Final Fees to Frank Gecker,
                                                                            special counsel per court         (495,000.00)   3210-600
                                                                            order
                                                                            Final Distribution to Cooney
                                                                                                            (1,289,063.24)   4220-000
                                                                            Creditors per court order
                                                                            Final Distribution to O'Brien
                                                                                                              (181,086.76)   4220-000
                                                                            Creditors per court order

12/04/2018                         Resolute Management, Inc.                Settlement of coverage claim                                           27,000.00                                  78,709.18
                                   Claims Agent for CNA Companies
                                   1314 Douglas Street, Ste 1400
                                   Omaha, NE 68102-1944
                                                                            Gross settlement with
                        [2]                                                                                  3,000,000.00    1129-000
                                                                            Columbia
                                                                            Final Fees to Frank Gecker        (300,000.00)   3210-600
                                                                            Distribution to Cooney
                                                                                                            (2,343,751.35)   4220-000
                                                                            Creditors per court order
                                                                            Distribution to O'Brien
                                                                                                              (329,248.65)   4220-000
                                                                            creditors per court order

02/12/2019            53004        international Sureties, Ltd.             Bond Premium                                     2300-000                                         27.83           78,681.35
                                   Suite 420
                                   701 Poydras St.
                                   New Orleans, LA 70139

                                                                                                                        Page Subtotals             41,850.00                  27.83




UST Form 101-7-TFR (5/1/2011) (Page 21)                                                                                                                                               Exhibit B
                    Case 11-26443                     Doc 389              Filed 04/15/19 Entered 04/15/19 14:00:10                                            Desc Main
                                                                           Document      Page 22 of 31




                                                                                                FORM 2                                                                                            Page 17
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 11-26443                                                                                                              Trustee Name: Joseph A. Baldi
              Case Name: THE C.P. HALL CO.                                                                                                        Bank Name: Texas Capital Bank
                                                                                                                                         Account Number/CD#: ******5484 Checking Account
       Taxpayer ID No: **-***1560                                                                                               Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/6/2019                                                                                                Separate bond (if applicable): 0.00

    1                    2                             3                                           4                                               5                      6                   7
                                                                                                                             Uniform
Transaction          Check or                                                                                                 Trans.                                                      Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction             Code            Deposits($)        Disbursements($)          Balance($)

                                                                                                                        Page Subtotals


                                                                                                 COLUMN TOTALS                                     92,850.13              14,168.78
                                                                                                          Less:Bank Transfer/CD's                  50,777.48                   0.00
                                                                                                 SUBTOTALS                                         42,072.65              14,168.78
                                                                                                        Less: Payments to Debtors                                              0.00
                                                                                                 Net                                               42,072.65              14,168.78


                                                                                          TOTAL-ALL ACCOUNTS                                       NET                     NET             ACCOUNT
                    All Accounts Gross Receipts:           9,007,548.01                                                                          DEPOSITS             DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:            8,928,866.66
                                                                                          ******6768 Checking Account                           1,126,313.99            3,945,679.02
                                All Accounts Net:            78,681.35
                                                                                          ******5484 Checking Account                              42,072.65              14,168.78

                                                                                          ******8845 Checking Account                           2,901,011.37              30,868.86

                                                                                          Net Totals                                            4,069,398.01            3,990,716.66        78,681.35




UST Form 101-7-TFR (5/1/2011) (Page 22)                                                                                                                                                Exhibit B
            Case 11-26443          Doc 389        Filed 04/15/19 Entered 04/15/19 14:00:10                  Desc Main C Page 1
                                                                                                              EXHIBIT
                                                  Document      Page 23 of 31
  Case: 11-26443                                                                                                        Joseph A. Baldi
  THE C.P. HALL CO.                                                                                                  CLAIMS REGISTER
                                                                                                                      EXHIBIT C Page 1
  Claims Bar Date: 02/27/13    Government Bar Date: 05/28/13

  Claim
   No. Creditors                          UTC        Scheduled           Claimed          Allowed            Paid              Balance

         Joseph A. Baldi                  2100             0.00      100,000.00        125,000.00      100,000.00          25,000.00
         P.O. Box 2399                   $'0,1
         Glen Ellyn, IL 60138-2399
         Trustee awarded first interim request for compensation in the amount of $100,000.00 per order 7/31/15 [Dkt. 320]
         Trustee is seeking final compensation in the amount of $25,000.00 which is less than the maximum compensation allowable
         pursuant to section 726 of the Code
  BOND ARTHUR B. LEVINE                  2300              0.00         2,515.05         2,515.05        2,515.05                 0.00
       60 East 42nd Street               $'0,1
       Room 965
       New York New , YORK 10165
         Filed: 02/20/15
         Trustee's bond premium (2015 & 2016)
  BOND International Sureties            2300              0.00         2,386.49         2,386.49        2,386.49                 0.00
       701 Poydras Street #420           $'0,1
       New Orleans , LA 70139
         Filed: 02/05/14
          Trustee's bond premium (2014, 2017, 2018, 2019)
         CITADEL INFORMATION             2410              0.00         5,714.70         5,714.70        5,714.70                 0.00
         827 Blackhawk Drive            $'0,1
         Westmont , IL 60559
         Filed: 08/12/15
         administrative expenses for records storage costs (allowed per order 8/14/18 [Dkt. 326])
 000011A OFFICE OF THE US TRUSTEE        2950              0.00           775.00           775.00          775.00                 0.00
         219 South Dearborn St           $'0,1
         Chicago , IL 60604
         Filed: 10/29/12
         administrative claim for quarterly fees
         --confirmed with T. Thornton (2/27/19) that no additional fees due
         BALDI BERG                        3110              0.00        63,696.50      63,696.50        63,696.50                 0.00
         20 NORTH CLARK STREET            $'0,1
         SUITE 200
         CHICAGO , IL 60602
         First interim application for compensation of Trustee's general counsel awarded in the amount of $50,000.00 per order 7/31/15
         [Dkt. 321]
         Second interim application for compensation of Trustee's general counsel awarded in the amount of $14,696.50 per order
         8/1/17 [Dkt. 365]
         Joseph D. Frank                 3210              0.00       795,000.00       795,000.00      795,000.00                 0.00
         FrankGecker, LLP                $'0,1
         Chicago, IL
         Awarded compensation in the amount of $300,000 as Trustee's special counsel for claims against Columbia per order 11/8/18




UST Form 101-7-TFR (5/1/2011) Page 23
            Case 11-26443           Doc 389       Filed 04/15/19 Entered 04/15/19 14:00:10                    Desc Main C Page 2
                                                                                                                EXHIBIT
                                                  Document      Page 24 of 31
  Case: 11-26443                                                                                                            Joseph A. Baldi
  THE C.P. HALL CO.                                                                                                      CLAIMS REGISTER
                                                                                                                          EXHIBIT C Page 2
  Claims Bar Date: 02/27/13    Government Bar Date: 05/28/13

  Claim
   No. Creditors                           UTC        Scheduled          Claimed          Allowed              Paid                Balance

         [Dkt. 384]
         Awarded compensation in the amount of $485,000 as Trustee's special counsel for claims against Arrowood per order 11/8/18
         [Dkt. 385]
         SHAW FISHMAN                     3210               0.00      300,000.00         300,000.00      300,000.00                0.00
         321 N. Clark Street Suite 800 $'0,1
         Chicago , IL 60610
         Shaw Fishman, as litigation counsel to the Trustee, has agreed to limit its request for compensation to $300,000. Awarded fees
         per order 10/28/15 [Dkt. 336]
         SHAW FISHMAN                   3220                0.00          893.83            893.83           893.83                   0.00
         321 N. Clark Street Suite 800 $'0,1
         Chicago , IL 60610
         Awarded expenses as Trustee's special litigation counsel per order 10/28/15 [Dkt. 336]
         Kutchins, Robbins &              3410              0.00        2,067.00          2,067.00             0.00               2,067.00
         35 E Wacker Dr                  $'0,1
         Chicago, IL 60601
         Trustee's Accountants' fees
         POPOWCER KATTEN, LTD             3410              0.00        4,768.50          4,768.50         4,768.50                   0.00
         35 E. Wacker Drive              $'0,1
         Suite 1550
         Chicago , IL 60601-2207
         Awarded fees as Trustee's accountants per order dated 8/14/15 [Dkt. 325]
ADMINISTRATIVE TOTAL                                        0.00    1,277,817.07     1,302,817.07      1,275,750.07             27,067.00

   18    LAW OFFICE OF WILLIAM J.         6210               0.00       86,980.00         72,220.00       72,220.00                   0.00
         105 W. Madison St., η 1500 FK$'0,1
         Chicago , IL 60602
         Filed: 02/27/13
         Fee awarded to DIP's counsel, less application of $14,760.00 retainer, per order dated 9/28/15 [Dkt. No. 333]
   20    Stephen Hoke and Hoke LLC       6210              0.00        41,158.00        41,158.00         41,158.00                   0.00
         117 N. Jefferson St.         FK$'0,1
         Suite 100
         Chicago, IL 60661
         Filed: 05/12/15
         Fees awarded to Trustee's special insurance counsel per order 6/10/15 [Dkt. No. 303]
   18    LAW OFFICE OF WILLIAM J.       6220              0.00        2,860.12            2,860.12         2,860.12                   0.00
         105 W. Madison St., η1500 FK$'0,1
         Chicago , IL 60602
         Filed: 02/27/13
         Expenses awarded to DIP's counsel per order dated 9/28/15 [Dkt. No. 333]




UST Form 101-7-TFR (5/1/2011) Page 24
            Case 11-26443            Doc 389      Filed 04/15/19 Entered 04/15/19 14:00:10                     Desc Main C Page 3
                                                                                                                 EXHIBIT
                                                  Document      Page 25 of 31
  Case: 11-26443                                                                                                            Joseph A. Baldi
  THE C.P. HALL CO.                                                                                                      CLAIMS REGISTER
                                                                                                                          EXHIBIT C Page 3
  Claims Bar Date: 02/27/13      Government Bar Date: 05/28/13

  Claim
   No. Creditors                           UTC        Scheduled           Claimed          Allowed              Paid               Balance

   20    Stephen Hoke and Hoke LLC       6220              0.00           79.68            79.68               79.68                  0.00
         117 N. Jefferson St.       FK$'0,1
         Suite 100
         Chicago, IL 60661
         Expenses awarded to Trustee's special insurance counsel per order 6/10/15 [Dkt. No. 303]
 000019A PATRICK M. SHINE                 6950              0.00             0.00              0.00             0.00                  0.00
         12735 S. 84th Avenue          FK$'0,1
         Palos Park , IL 60464
        Filed: 02/27/13
         claim withdrawn 5/4/15 [Dkt. No. 300]
PRIOR CHAPTER TOTAL                                         0.00      131,077.80        116,317.80       116,317.80                   0.00

 000015 CREDITORS Rep by COONEY           4220              0.00 121,610,107.00 121,610,107.00          6,259,731.12       115,350,375.88
        c/o Joseph Frank                  6(&
        FrankGeckerLLP
        325 N LaSalle #625
        Chicago , IL 60654
         Filed: 02/27/13
         POC splits claim between secured ($31,750,000), admin ($30,040,000) and unsecured ($59,820,107) portions
         --claim settled per order dated 7/16/15 [Dkt. No. 314] such that claim shares distribution, with O'Brien creditors, after payment
         of administrative claims and a carve-out for distribution to non-Cooney and O'Brien creditors
 000016 CREDITORS Rep by THE              4220              0.00   30,900,000.00     30,900,000.00       837,019.47         30,062,980.53
        c/o Joseph Frank                  6(&
        Frank Gecker LLP
        325 N LaSalle #625
        Chicago , IL 60654
         Filed: 02/27/13
         POC splits claim between secured ($9,550,000), admin ($13,700,,000) and unsecured ($7,650,000) portions
         --claim settled per order dated 7/16/15 [Dkt. No. 314] such that claim shares distribution with Cooney creditors, after payment
         of administrative claims and a carve-out for distribution to non-Cooney and O'Brien creditors
SECURED TOTAL                                               0.00 152,510,107.00 152,510,107.00         7,096,750.59        145,413,356.41

   19B   PATRICK M SHINE                  5300              0.00             0.00              0.00             0.00                  0.00
                                          35,25

         Filed: 02/27/13
         claim withdrawn 5/4/15 [Dkt. No. 300]
 000009A DEPARTMENT OF THE                5800              0.00             0.00              0.00             0.00                  0.00
         Internal Revenue Service        35,25
         PO BOX 7346
         Philadelphia , PA 19101-7346
         Filed: 06/18/12




UST Form 101-7-TFR (5/1/2011) Page 25
            Case 11-26443          Doc 389       Filed 04/15/19 Entered 04/15/19 14:00:10                   Desc Main C Page 4
                                                                                                              EXHIBIT
                                                 Document      Page 26 of 31
  Case: 11-26443                                                                                                        Joseph A. Baldi
  THE C.P. HALL CO.                                                                                                  CLAIMS REGISTER
                                                                                                                      EXHIBIT C Page 4
  Claims Bar Date: 02/27/13    Government Bar Date: 05/28/13

  Claim
   No. Creditors                          UTC        Scheduled          Claimed          Allowed             Paid              Balance

         Claim objection filed. Claim amended to $0.00 (7/17/15)

PRIORITY TOTAL                                             0.00             0.00            0.00             0.00                 0.00

 000001 IMAI, TADLOCK, KEENEY,          7100              0.00        57,185.91         57,185.91        11,224.65            45,961.26
        220 S Montgomery St           816(&
        San Francisco, CA 94104
        Filed: 08/02/11
         non-Cooney & O'Brien creditors received interim distribution and share in carve-out per order 7/15/15 [Dkt. No. 314]
 000002 BROUSE MCDOWELL, L.P.A.         7100              0.00         3,545.00          3,545.00          695.83              2,849.17
        attn: Marc B Merklin           816(&
        388 South Main Street Suite 500
        Akron , OH 44311
        Filed: 08/09/11
        non-Cooney & O'Brien creditors received interim distribution and share in carve-out per order 7/15/15 [Dkt. No. 314]
 000003 PHIFER & COLVIN, LLP            7100              0.00        21,244.48        21,244.48         4,169.94            17,074.54
        15150 Preston Road            816(&
        Suite 200
        Dallas , TX 75248
        Filed: 09/01/11
        non-Cooney & O'Brien creditors received interim distribution and share in carve-out per order 7/15/15 [Dkt. No. 314]
 000004 ELZUFON AUSTIN REARDON          7100              0.00         2,044.80          2,044.80          401.36              1,643.44
        PO Box 1630                   816(&
        Wilmington , DE 19899
        Filed: 10/03/11
        non-Cooney & O'Brien creditors received interim distribution and share in carve-out per order 7/15/15 [Dkt. No. 314]
 000005 ROETZEL & ANDRESS LPA          7100                0.00             0.00             0.00            0.00                 0.00
        c/o Bruce R Schrader II Esq   816(&
        222 South Main Street
        Akron , OH 44308
        Filed: 10/25/11
        claim withdrawn 4/10/15 [dkt 297]
 000006 THOMAS RUBINO, ET AL.           7100              0.00       200,000.00        200,000.00        39,256.70           160,743.30
        Harowitz & Tigerman, LLP       816(&
        450 Sansome Street, Third Floor
        Suite 3200
        San Francisco , CA 94104
        Filed: 11/01/11
        claim settled; claim amended (5/4/15)
        - law firm moved, new address added 8/10/15
        --non-Cooney & O'Brien creditors received interim distribution and share in carve-out per order 7/15/15 [Dkt. No. 314]




UST Form 101-7-TFR (5/1/2011) Page 26
            Case 11-26443          Doc 389       Filed 04/15/19 Entered 04/15/19 14:00:10                   Desc Main C Page 5
                                                                                                              EXHIBIT
                                                 Document      Page 27 of 31
  Case: 11-26443                                                                                                        Joseph A. Baldi
  THE C.P. HALL CO.                                                                                                  CLAIMS REGISTER
                                                                                                                      EXHIBIT C Page 5
  Claims Bar Date: 02/27/13    Government Bar Date: 05/28/13

  Claim
   No. Creditors                          UTC        Scheduled          Claimed          Allowed             Paid              Balance

 000007 ROETZEL & ANDRESS LPA           7100              0.00       208,498.00       208,498.00        40,924.72            167,573.28
        c/o Bruce R Schrader II Esq   816(&
        222 South Main Street
        Akron , OH 44308
        Filed: 11/03/11
        non-Cooney & O'Brien creditors received interim distribution and share in carve-out per order 7/15/15 [Dkt. No. 314]
 000008 UNGARETTI & HARRIS              7100              0.00        36,559.41        36,559.41         7,176.01            29,383.40
        3500 Three First NatΖl Plaza 816(&
        Chicago , IL 60602
        Filed: 01/27/12
        non-Cooney & O'Brien creditors received interim distribution and share in carve-out per order 7/15/15 [Dkt. No. 314]
   9B    Department of the Treasury       7100             0.00       61,000.00             0.00             0.00                 0.00
         Internal Revenue Service        816(&
         PO Box 7346
         Philadelphia, PA 19101-7346
         Claim objection filed. Claim amended to $0.00 (7/17/15)
 000010 STEPHEN HOKE AND HOKE           7100              0.00       244,173.75       244,173.75        47,927.28            196,246.47
        c/o Allen J. Guon             816(&
        Shaw Fishman Glantz & Towbin LLC
        321 N. Clark St., Suite 800
        Chicago , IL 60654
        Filed: 10/19/12
        Claim amended (6/15/15)
        non-Cooney & O'Brien creditors received interim distribution and share in carve-out per order 7/15/15 [Dkt. No. 314]
 000012 IMAI, TADLOCK, KEENEY,         7100                0.00             0.00            0.00             0.00                 0.00
        220 S Montgomery St           816(&
        San Francisco, CA 94104
        Filed: 12/27/12
        claim withdrawn 4/10/15 [dkt 298]
 000013 KERNELL LAW FIRM                7100              0.00        29,994.97        29,994.97         5,887.51            24,107.46
        Thomas Kernell                816(&
        800 Market St. Ste 2100
        St. Louis , MO 63101
        Filed: 02/26/13
        non-Cooney & O'Brien creditors received interim distribution and share in carve-out per order 7/15/15 [Dkt. No. 314]
 000014 ARROWOOD INDEMNITY              7100               0.00             0.00            0.00             0.00                 0.00
        c/o S͘Wowchuk McDonald         816(&
        SNR Denton US LLP
        233 South Wacker Drive, Ste. 7800
        Chicago , IL 60606
        Filed: 02/27/13




UST Form 101-7-TFR (5/1/2011) Page 27
            Case 11-26443           Doc 389       Filed 04/15/19 Entered 04/15/19 14:00:10                     Desc Main C Page 6
                                                                                                                 EXHIBIT
                                                  Document      Page 28 of 31
  Case: 11-26443                                                                                                           Joseph A. Baldi
  THE C.P. HALL CO.                                                                                                     CLAIMS REGISTER
                                                                                                                         EXHIBIT C Page 6
  Claims Bar Date: 02/27/13    Government Bar Date: 05/28/13

  Claim
   No. Creditors                           UTC        Scheduled           Claimed          Allowed              Paid              Balance

         claim amended (2/28/13)
         Pursuant to settlement with Arrowood [Dkt. No. 385], all claims against Debtor's estate were released (see Section 3.I(B) of the
         Arrowood settlement agreement

 000017 JAMES SHIPLEY                     7100             0.00    3,362,465.75       200,000.00       200,000.00                     0.00
        c/o Goldberg Kohn Ltd.           816(&
        Attn: Ronald Barliant
        55 East Monroe Street, Suite 3300
        Chicago , IL 60603
        Filed: 02/27/13
        -claim allowed per order 12/29/14 [dkt. 293]
        --subsequently, claim settled for $200,000 and balance released per order 7/16/15 [Dkt. No. 314] (see Ex. 2, Purchase and
        Release, at para. 3 & 7)
  19C    PATRICK M SHINE                  7100              0.00             0.00              0.00             0.00                  0.00
                                         816(&

         Filed: 02/27/13
         claim withdrawn 5/4/15 [Dkt. No. 300]

UNSECURED TOTAL                                             0.00     4,226,712.07     1,003,246.32       357,664.00            645,582.32




REPORT TOTALS                                               0.00 158,145,713.94 154,932,488.19         8,846,482.46       146,086,005.73




UST Form 101-7-TFR (5/1/2011) Page 28
            Case 11-26443               Doc 389    Filed 04/15/19 Entered 04/15/19 14:00:10            Desc Main
                                                   Document      Page 29 of 31
                                                  TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D

Case No.: 11-26443
Case Name: THE C.P. HALL CO.

Trustee Name: Joseph A. Baldi
                     Balance on Hand                                                                              $78,681.35
Claims of secured creditors will be paid as follows:


                                                                                            Interim
   Claim                                                 Claim       Allowed Amount       Payments to          Proposed
    No.       Claimant                                  Asserted         of Claim             Date             Payment
000015       CREDITORS Rep by COONEY &              $ 121,610,107.00 $ 121,610,107.00 $    6,259,731.12 $                 0.00
000016       CREDITORS Rep by THE O'BRIEN           $ 30,900,000.00 $   30,900,000.00 $      837,019.47 $                 0.00
Total to be paid to secured creditors                                                                   $                 0.00
Remaining Balance                                                                                       $         78,681.35

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                           Interim
                                                                                          Payments             Proposed
                             Reason/Applicant                        Total Requested       to Date             Payment
Trustee, Fees: Joseph A. Baldi                                      $      125,000.00 $      100,000.00 $          25,000.00
Attorney for Trustee, Fees: BALDI BERG                              $       63,696.50 $       63,696.50 $                 0.00
Attorney for Trustee, Fees: Joseph D. Frank                         $      795,000.00 $      795,000.00 $                 0.00
Attorney for Trustee, Fees: SHAW FISHMAN                            $      300,000.00 $      300,000.00 $                 0.00
Attorney for Trustee, Expenses: SHAW FISHMAN                        $         893.83 $             893.83 $               0.00
Accountant for Trustee, Fees: Kutchins, Robbins & Diamond,          $        2,067.00 $              0.00 $         2,067.00
Accountant for Trustee, Fees: POPOWCER KATTEN, LTD                  $        4,768.50 $        4,768.50 $                 0.00
Fees: United States Trustee                                         $         775.00 $             775.00 $               0.00
Other: ARTHUR B. LEVINE COMPANY                                     $        2,515.05 $        2,515.05 $                 0.00
Other: International Sureties                                       $        2,386.49 $        2,386.49 $                 0.00
Other: CITADEL INFORMATION MANAGEMENT                               $        5,714.70 $        5,714.70 $                 0.00
Total to be paid for chapter 7 administrative expenses                                                   $         27,067.00
Remaining Balance                                                                                        $         51,614.35

         Applications for prior chapter fees and administrative expenses have been filed as follows:


UST Form 101-7-TFR (5/1/2011) Page 29
            Case 11-26443               Doc 389   Filed 04/15/19 Entered 04/15/19 14:00:10                   Desc Main
                                                  Document      Page 30 of 31
                                                                                               Interim
                                                                                              Payments             Proposed
                             Reason/Applicant                        Total Requested           to Date             Payment
Attorney for Debtor, Fees: LAW OFFICE OF WILLIAM J.               $         72,220.00 $          72,220.00 $                 0.00
Attorney for Debtor, Fees: Stephen Hoke and Hoke LLC              $         41,158.00 $          41,158.00 $                 0.00
Attorney for Debtor, Expenses: LAW OFFICE OF WILLIAM J.           $          2,860.12 $           2,860.12 $                 0.00
Attorney for Debtor, Expenses: Stephen Hoke and Hoke LLC          $               79.68 $            79.68 $                 0.00
Other: PATRICK M. SHINE                                           $                0.00 $                0.00 $              0.00
Total to be paid for prior chapter administrative expenses                                                     $              0.00
Remaining Balance                                                                                              $       51,614.35

       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:



   Claim                                                 Allowed Amount of Interim Payments to
    No.        Claimant                                        Claim               Date                      Proposed Payment
000009A DEPARTMENT OF THE TREASURY                      $               0.00 $                   0.00 $                      0.00
19B           PATRICK M SHINE                           $               0.00 $                   0.00 $                      0.00

Total to be paid to priority creditors                                                                   $                   0.00

Remaining Balance                                                                                        $            51,614.35

       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

       Timely claims of general (unsecured) creditors totaling $1,003,246.32 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 40.8 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:


                                                             Allowed
   Claim                                                    Amount of            Interim Payments               Proposed
    No.        Claimant                                       Claim                    to Date                  Payment
000001        IMAI, TADLOCK, KEENEY, CORDERY,           $        57,185.91 $             11,224.65 $                   3,674.61
000002        BROUSE MCDOWELL, L.P.A.                   $         3,545.00 $                 695.83 $                      227.78
000003        PHIFER & COLVIN, LLP                      $        21,244.48 $                4,169.94 $                 1,365.11
000004        ELZUFON AUSTIN REARDON TARLOV & $                   2,044.80 $                 401.36 $                      131.39
000005        ROETZEL & ANDRESS LPA                     $               0.00 $                 0.00 $                        0.00
000006        THOMAS RUBINO, ET AL.                     $      200,000.00 $              39,256.70 $                  12,851.44

UST Form 101-7-TFR (5/1/2011) Page 30
            Case 11-26443               Doc 389   Filed 04/15/19 Entered 04/15/19 14:00:10               Desc Main
                                                  Document      Page 31 of 31
                                                             Allowed
   Claim                                                    Amount of             Interim Payments          Proposed
    No.        Claimant                                       Claim                     to Date             Payment
000007        ROETZEL & ANDRESS LPA                     $       208,498.00 $              40,924.72 $            13,397.50
000008        UNGARETTI & HARRIS                        $           36,559.41 $            7,176.01 $             2,349.21
9B            Department of the Treasury                $               0.00 $                 0.00 $                  0.00
000010        STEPHEN HOKE AND HOKE                     $       244,173.75 $              47,927.28 $            15,689.92
000012        IMAI, TADLOCK, KEENEY, CORDERY,           $               0.00 $                 0.00 $                  0.00
000013        KERNELL LAW FIRM                          $           29,994.97 $            5,887.51 $             1,927.39
000014        ARROWOOD INDEMNITY COMPANY                $               0.00 $                 0.00 $                  0.00
000017        JAMES SHIPLEY                             $       200,000.00 $            200,000.00 $                   0.00
19C           PATRICK M SHINE                           $               0.00 $                 0.00 $                  0.00

Total to be paid to timely general unsecured creditors                                               $           51,614.35

Remaining Balance                                                                                    $                 0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).
       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 31
